 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 1 of 21 PAGEID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 GROVE CITY SURGERY CENTER,                 )
 LLC,                                       )   Civil Action No. 2:19-CV-4629
 1325 Stringtown Road                       )
 Grove City, Ohio 43123                     )   Judge
                                            )
                       Plaintiff,           )   Magistrate Judge
                                            )
               v.                           )
                                            )   JURY DEMAND ENDORSED
 SULLIVAN HEALTHCARE                        )   HEREON
 CONSULTING, LLC,                           )
 2655 Northwinds Parkway                    )
 Alpharetta, Georgia 30009                  )

                       Defendant.

                                        COMPLAINT

       Plaintiff Grove City Surgery Center, LLC (“GCSC”), by and through counsel, for its

Complaint against Defendant Sullivan Healthcare Consulting, LLC (“Sullivan”), alleges as

follows:

                                    NATURE OF ACTION

       1.     This action arises out of Sullivan’s material breaches of a Consulting

Agreement between the parties and Sullivan’s multiple misrepresentations regarding when a

new ambulatory surgery center in Grove City, Ohio (the “Surgery Center”) would be ready

to open. GCSC contracted with Sullivan to provide consulting assistance and support

during the construction, opening, and first year of operations of the Surgery Center. GCSC

has sustained substantial damages, including lost profits, as a result of Sullivan’s material

breaches and misrepresentations. Sullivan caused these damages by (1) failing to ensure an

on-time opening of the Surgery Center as promised and represented and (2) providing

services that were not workman-like and fell well below industry standards.
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 2 of 21 PAGEID #: 2




                                          PARTIES

       2.     GCSC is a limited liability company organized under the laws of Ohio with its

principal place of business in Grove City, Ohio. GCSC is managed by a Board of Managers

consisting of six managers (the “Board”). The Surgery Center operated by GCSC offers a

variety of outpatient surgery services, including but not limited to orthopedic surgery,

plastic and reconstructive surgery, podiatric surgery, spine surgery, colon and rectal surgery,

gastroenterological surgery, general surgery, gynecological surgery, and urological surgery.

       3.     Sullivan is a limited liability company organized under the laws of Georgia

with its principal place of business in Alpharetta, Georgia. It is licensed to do business in

Ohio. Sullivan purports to have over 40 years of experience in healthcare consulting

services and implementation, including developing and managing ambulatory surgery

centers like the Surgery Center. It also purports to have completed projects in every state in

the United States and in multiple foreign countries.

                              JURISDICTION AND VENUE

       4.     This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1332 because the amount in controversy, excluding interest and costs, exceeds

seventy-five thousand dollars ($75,000), and the parties are citizens of different states with

GCSC being a citizen of Ohio and Sullivan being a citizen of Georgia. None of GCSC’s

members are residents or citizens of Georgia, and none of Sullivan’s members are residents

or citizens of Ohio.

       5.     This Court has personal jurisdiction over Sullivan under Ohio Revised Code §

2307.382 because, among other things, Sullivan transacts business in Ohio, contracted to

supply services in Ohio, and has caused tortious injury in Ohio by its acts in and outside of




                                               2
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 3 of 21 PAGEID #: 3




Ohio. Sullivan also agreed in Section 20 of the Consulting Agreement that the sole and

exclusive venue for any claims arising out of the Consulting Agreement shall be a court of

competent jurisdiction in Franklin County, Ohio.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 and Local Rule

82.1 because a substantial part of the events giving rise to GCSC’s claims arose in Franklin

County, Ohio, and Sullivan agreed in Section 20 of the Consulting Agreement that the sole

and exclusive venue for any claims arising out of the Consulting Agreement shall be a court

of competent jurisdiction in Franklin County, Ohio.

                                FACTUAL BACKGROUND

GCSC Executed A Consulting Agreement
With Sullivan For A New Surgery Center

       7.      GCSC sought to build and operate the Surgery Center next to the OhioHealth

Grove City Methodist Hospital. In or around 2016, GCSC sought an expert consultant that

could provide consulting services needed for the opening and operation of the Surgery

Center. Sullivan represented to GCSC that it had the skills and experience needed to

provide consulting assistance and support during the construction, opening, and first year of

operations of the Surgery Center (the “Project”).

       8.      On or about September 20, 2016, Sullivan made a presentation regarding its

capability to successfully complete the Project on time. Sullivan represented that it had

wide industry knowledge and extensive experience with surgery centers and best practices.

Sullivan also represented that it could ensure that the Project was “done the right way the

first time.”

       9.      More specifically, Sullivan represented that it could provide facility design

support; work with architects to ensure a well-designed facility that supports efficient



                                               3
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 4 of 21 PAGEID #: 4




operations; provide operational structure; provide policies and procedures; ensure regulatory

approval; recruit, train, and educate staff; set up and implement a patient scheduling system;

provide equipment and supply acquisition and set up; and implement a billing system before

the Surgery Center opened. Sullivan also represented that it could ensure a smooth start-up

and ramp-up phase. It also represented that it could provide content matter experts on site in

operations, scheduling, business operations, and regulatory standards.

       10.    Sullivan also represented that it could provide support during the first year of

operations of the Surgery Center.

       11.    Sullivan also represented that the cost of its services would range from

$580,000 to $850,000 for the pre-opening and first year of operations of the Surgery Center.

       12.    Sullivan followed up its presentation with a proposal dated September 22,

2106. In the proposal, Sullivan reiterated its representations about its capabilities and the

services it would provide. Sullivan also represented that it would prepare “a detailed work

plan with clear milestones” and that this plan would be reviewed with the Board each month

to ensure that the Project was progressing on time.

       13.    Based on Sullivan’s representations, GCSC agreed to enter into a Consulting

Agreement with Sullivan on or about October 20, 2016. A true and accurate copy of the

Consulting Agreement is attached as Exhibit 1 and incorporated herein by reference.

       14.    Pursuant to Section 1 of the Consulting Agreement, Sullivan agreed to

provide the “Services” listed in Exhibit A to the Consulting Agreement. Sullivan

represented that it had the qualifications and experience needed to provide the Services and

that all the Services would be provided in a workman-like manner and in accordance with




                                               4
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 5 of 21 PAGEID #: 5




industry standards. The Services addressed the pre-opening of the Surgery Center, the

opening and first-year of operations, project team, and project start-up.

       15.    Sullivan acknowledged and agreed in Section 1.4 of the Consulting

Agreement that “Time is of the Essence” for the Project. Sullivan represented and

warranted in Section 1.4 of the Consulting Agreement that its Services “will result in the

timely completion of the Project,” and agreed that its “failure to meet this deadline shall

constitute a material breach” of the Consulting Agreement.

       16.    Section A.1 in Exhibit A addressed Sullivan’s obligations to ensure an on-

time opening. Pursuant to Section A.1, Sullivan agreed to “[e]nsure

accreditation/certifications, licensures, and all other approvals required are obtained for

timely opening of the Surgery Center.”

       17.    Section A.2 in Exhibit A also addressed in part Sullivan’s obligations to

ensure an on-time opening. Pursuant to Section A.2, Sullivan agreed to “[e]nsure on-time

opening during the third quarter of 2017 and smooth startup and ramp-up phase.” Sullivan

also agreed to “provide ongoing support by senior staff to ensure that milestones are met,

governance models are in place, and quality assured.”

       18.    Section A.4 in Exhibit A also addressed Sullivan’s obligations to ensure an

on-time opening. Pursuant to Section A.4, Sullivan agreed to have its project director

“prepare a detailed work plan with clear milestones within the first two weeks on site. This

plan will be reviewed with the board initially and then monthly thereafter to ensure the

Project is progressing on time.”

       19.    Pursuant to Section 2 of the Consulting Agreement, Sullivan could charge

GCSC “only for the Services provided on site.”




                                               5
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 6 of 21 PAGEID #: 6




       20.    Section 7 of the Consulting Agreement limits the recovery of certain types of

damages but this limitation does not include damages arising from Sullivan’s

representations regarding the timely completion of the Project.

Sullivan Materially Breached The Consulting Agreement
By Providing Services That Were Below Industry Standards

       21.    Sullivan materially breached the Consulting Agreement in many different

ways. Sullivan materially breached the Consulting Agreement by failing to ensure an on-

time opening of the Surgery Center as promised and represented multiple times from

October 2016 through November 2017 and thereafter.

       22.    Sullivan also materially breached the Consulting Agreement by failing to

provide continuing support during the Surgery Center’s first year of operations.

       23.    Sullivan also materially breached the Consulting Agreement by

recommending equipment to GCSC that was overpriced or unnecessary for the Surgery

Center. Even after accounting for GCSC’s ability to repurpose some of the overpriced and

unnecessary equipment recommended by Sullivan, GCSC is still saddled with equipment

that was not needed and has not and is not being used by GCSC.

       24.    Sullivan also materially breached the Consulting Agreement by

recommending information technology systems, contracts, and service providers that were

not needed or were not a good fit for the needs of the Surgery Center. While GCSC has

been able to cancel some of these contracts, it is still saddled with ongoing payments

totaling thousands of dollars per month under multiple contracts from which it is receiving

no benefit.

       25.    Sullivan also materially breached the Consulting Agreement by failing to

perform the Services listed in Exhibit A to the Consulting Agreement in a workman-like



                                              6
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 7 of 21 PAGEID #: 7




manner in accordance with industry standards. Among many other examples, the Services

provided by Sullivan fell substantially below industry standards in these material respects:

                    Sullivan continually presented a Project timeline and plan to the Board
                     that had inaccurate and unrealistic milestones that Sullivan knew or should
                     have known could not be met;

                    Sullivan failed to properly manage the Project and ensure that the
                     milestones and tasks that needed to be completed for an on-time opening
                     were completed timely and competently;

                    Sullivan relied on out-of-date standards to provide the Services relating to
                     the pre-opening and opening of the Surgery Center;

                    Sullivan recruited and hired staff that did not have the necessary
                     experience for an ambulatory surgery center and also failed to adequately
                     train and educate the staff;

                    the policies and procedures provided by Sullivan were below industry
                     standards and not ready in time to train the staff before the opening of the
                     Surgery Center, and they required hours of editing and correcting by
                     GCSC;

                    the patient record templates provided by Sullivan were below industry
                     standards and had to be edited and finalized by GCSC; and

                    Sullivan failed to place content matter experts on site who could provide
                     competent assistance with operations, scheduling, sterile processing,
                     business operations, and regulatory standards.


Sullivan’s Material Breaches of the Consulting Agreement
Substantially Delayed the Opening of the Surgery Center

       26.    Throughout the Project, Sullivan represented that it would take six to eight

weeks from the issuance of a Certificate of Occupancy (“COO”) to the Surgery Center to

when the Surgery Center could take its first case. Among the documents created by

Sullivan regarding this timeline, Sullivan prepared and presented a “Key Decision Point

Matrix” at the beginning of the Project that assumed a first case on November 1, 2017 after

receipt of the COO on September 11, 2017.


                                               7
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 8 of 21 PAGEID #: 8




       27.      In March 2017, Sullivan represented to GCSC that the Surgery Center would

be able to take its first case in December 2017. Sullivan also represented to GCSC that the

Surgery Center would be able to complete its first ten cases before the end of December

2017. According to Sullivan’s representations, the Surgery Center could take its first case

between December 7, 2017 and December 12, 2017 if the COO was obtained on October

16, 2017, and the Surgery Center could take its first case between December 22, 2017 and

December 28, 2017 if the COO was obtained on November 1, 2017. Sullivan also presented

a detailed work plan with clear milestones to achieve an on-time opening in December 2017.

       28.      From March 2017 through October 2017, Sullivan continued to represent to

GCSC that “[a]ll items are on track with no delays at this time,” and that the Surgery Center

would be able to take its first case by the end of December 2017. The project director for

Sullivan also presented detailed, updated timelines on the remaining tasks that needed to be

completed through December 2017.

       29.      Staff first reported for work at the Surgery Center on November 6, 2017 based

on Sullivan’s repeated representations that the Surgery Center would be able to take its first

case by the end of December 2017.

       30.      During the November 15, 2017 Board meeting, Sullivan notified the Board

that the Surgery Center would not be ready to take its first case in December 2017. Instead,

Sullivan represented that the Surgery Center would be ready to take its first case by mid-

January 2018.

       31.      For the November 15, 2017 Board meeting, Sullivan prepared and presented a

PowerPoint presentation with a work plan detailing clear milestones. According to

Sullivan’s representations, the COO would be received on November 16, 2017, and the




                                               8
 Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 9 of 21 PAGEID #: 9




Surgery Center would be able to take its first case eight weeks later, on January 15, 2018.

Sullivan further represented that the Surgery Center would be able to complete its first ten

cases by January 17, 2018.

        32.   The general contractor for the construction of the Surgery Center completed

the construction of the Surgery Center on or about November 15, 2017. Accordingly,

GCSC should have received the COO for the Surgery Center on or about November 19,

2017.

        33.   GCSC did not receive the COO on November 19, 2017 because Sullivan had

not secured the delivery of required medical gases for the Surgery Center. Part of the

requirement to obtain the COO was to have the medical gasses installed and verified by a

third-party inspector. Because of the delay caused by Sullivan, GCSC did not receive the

COO for the Surgery Center until a month later, on December 11, 2017.

        34.   As of November 15, 2017, Sullivan had not arranged for the required medical

gasses and had not secured phones or furniture for the Surgery Center. Moreover, Sullivan

had failed to have most of the needed medical equipment delivered to the Surgery Center.

        35.   On or about November 15, 2017, Sullivan arranged for a preliminary walk-

through of the Surgery Center by surveyors for the Accreditation Association for

Ambulatory Health Care (“AAAHC”). As part of that walk-through, Sullivan erroneously

informed the surveyors that the Surgery Center was a Category 1 facility instead of a

Category 2 facility. This misinformation led to comments and suggested corrective actions

that were not needed but further delayed the opening of the Surgery Center as they were

addressed.




                                              9
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 10 of 21 PAGEID #: 10




         36.   As of December 11, 2017, Sullivan failed to have phones or furniture in the

Surgery Center, failed to have needed medical equipment in the Surgery Center, and failed

to have functional security in the Security Center.

         37.   As of January 19, 2018, the Surgery Center still did not have furniture and did

not have the necessary pharmaceuticals as a result of Sullivan’s failure to perform necessary

tasks.

         38.   As late as February 2018, there were numerous issues with the staff recruited

and hired by Sullivan. These issues included but were not limited to registered nurses with

no experience in the post-anesthesia care unit (“PACU”) who had not been provided needed

training, a registered nurse with little experience starting IVs, insufficient training of

registration personnel, and a lack of flexibility and back-up plans for staffing. Sullivan also

had failed to validate the skills of the operating room team. In short, the staff was not

sufficiently prepared by Sullivan to be surveyed by the Ohio Department of Health (“ODH”)

or the AAAHC, and the opening of the Surgery Center was further delayed.

         39.   In or around February 2018, Sullivan’s project director stopped providing on-

site Services for the Project.

         40.   Sullivan also was not familiar with the Medicare Provider Enrollment, Chain,

and Ownership System (“PECOS”), and instead submitted information necessary for

GCSC’s enrollment as a Medicare provider via paper documents. Sullivan also was not

familiar with the sequencing of events that would allow for the processing of the Medicare

enrollment application without rejection and further delay. As a result, the opening of the

Surgery Center was further delayed.




                                                10
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 11 of 21 PAGEID #: 11




       41.     Contrary to Sullivan’s past representations and contractual commitments, the

Surgery Center was not ready to take its first case until April 6, 2018—almost five months

after GCSC should have received the COO. This delay was caused by Sullivan’s failure to

perform as required under the Consulting Agreement. Further, the Surgery Center would

not have even opened in April 2018 if others had not jumped in and committed substantial

resources to make sure everything that needed to be done was completed, including but not

limited to the training of staff.

       42.     Because the Surgery Center did not open on time, staff was not needed from

November 2017 through at least January 2018. Accordingly, GCSC incurred unnecessary

employee expenses during those months. GCSC also started to incur fixed monthly rent and

insurance expenses in December 2017 even though GCSC was not earning revenue from the

Surgery Center.

GCSC Agreed To Hire An Interim Director Of Nursing Provided By Sullivan
Under The Consulting Agreement Based On Misrepresentations Made By Sullivan

       43.     In July 2017, Sullivan represented to the Board that pursuant to the

Consulting Agreement it was actively recruiting for the following key positions:

Administrator; Business Manager; Director of Nursing; and Material Manager.

       44.     In September 2017, Sullivan represented to the Board that it had posted the

Business Manager and Director of Nursing positions on the internet.

       45.     In October 2017, Sullivan represented to the Board that it had no candidates

for the Director of Nursing position.

       46.     As of the November 15, 2017 Board meeting, Sullivan still had failed to fulfill

the Director of Nursing position.




                                              11
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 12 of 21 PAGEID #: 12




       47.    After Sullivan failed to ensure the on-time opening of the Surgery Center,

Sullivan represented to GCSC in January 2018 that the Surgery Center needed to have a

temporary Director of Nursing (“DON”) on staff because a dedicated DON was required by

the ODH and the AAAHC in connection with the licensing and accreditation of an

ambulatory surgery center. GCSC subsequently learned that it could have obtained proper

licensing and accreditation without having a separate person fulfill the role of the DON.

       48.    Based on Sullivan’s representations, the Board approved the hiring of a

temporary DON at its January 16, 2018 Board meeting. The Board did not approve the

execution of a separate contract for the temporary DON position and understood that its

approval would constitute an addendum to the original Consulting Agreement. Moreover,

Sullivan did not present a contract to the Board for its review and approval.

       49.    Even though the Board did not approve the execution of a separate contract,

Sullivan requested the Surgery Center’s Administrator to sign a Proposal for Interim

Director of Nursing for Grove City Surgery Center (“Interim DON Proposal”) it prepared so

that Sullivan could provide the temporary DON. Sullivan subsequently referred to the

Interim DON Proposal as a “contract addendum” to the original implementation contract.

The Administrator signed the Interim DON Proposal so that Sullivan would begin providing

the temporary DON services.

       50.    The temporary DON provided by Sullivan was already a consultant on the

Project and had provided consulting services under the Consulting Agreement from at least

January 2017 through January 2018. After January 2018, the temporary DON consultant

continued to provide the same types of services she was already providing under the

Consulting Agreement.




                                              12
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 13 of 21 PAGEID #: 13




       51.    The temporary DON consultant failed to provide the additional tasks listed in

the Interim DON Proposal. For example, the temporary DON consultant was supposed to

be in charge of the entire Surgery Center, but she was rarely out on the floor and was not in

tune with what was happening in the Surgery Center. She did not oversee daily operations

and spent most of her time away from direct patient care. Instead, she completed paperwork

that was supposed to be done as part of the Services Sullivan was purportedly providing

under the Consulting Agreement.

       52.    Sullivan has now taken the position that the Interim DON Proposal signed by

the Administrator constitutes an entirely separate enforceable contract between Sullivan and

GCSC and that it was not a part of the Consulting Agreement. GCSC never intended to

enter into a separate contract with Sullivan, and the Administrator who signed the Interim

DON Proposal was not authorized to enter into such a contract.

GCSC Has Paid Sullivan More Than Sullivan’s Estimated Cost Of The Project
But Sullivan Nonetheless Continues To Seek Payment

       53.    Sullivan substantially exceeded its original cost estimate even though it failed

to provide continuing support during the Surgery Center’s first year of operations as

promised. Nonetheless, GCSC has paid Sullivan more than Sullivan’s estimated cost of the

Project.

       54.    On or about August 6, 2018, Sullivan sent a letter seeking payment for

services it claims to have provided under the Consulting Agreement, including for the

temporary DON consultant and another consultant that Sullivan had to retain because

Sullivan was substantially behind its promised schedule. The tasks performed by this

additional consultant should have been completed months earlier and should have been

covered by the amounts GCSC had already paid to Sullivan. Indeed, this consultant



                                             13
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 14 of 21 PAGEID #: 14




commented to GCSC that she had never seen a project as far behind schedule or as

disorganized as this Project.

        55.   Sullivan continues to seek payment even though GCSC has already paid

Sullivan more than the estimated cost of the Project and Sullivan has materially breached

the Consulting Agreement by failing to ensure an on-time opening of the Surgery Center, by

providing services that were below industry standards, and by providing a temporary DON

consultant that failed to perform all tasks listed in the Interim DON Proposal.

        56.   Sullivan also seeks payment even though its president had represented to two

Board members on or about March 21, 2018 that GCSC would not be required to pay for

any consultant with whom GCSC was not satisfied.

        57.   Sullivan also seeks payment for Services that, upon information and belief,

were duplicative and performed remotely in breach of Section 2 of the Consulting

Agreement.

        58.   GCSC should not have to pay the amounts sought by Sullivan for all the

reasons discussed herein.

                                        COUNT I
                                    Breach of Contract

        59.   GCSC incorporates the allegations set forth above as if fully rewritten herein.

        60.   The Consulting Agreement is a valid and enforceable contract.

        61.   GCSC substantially performed its obligations under the Consulting

Agreement.

        62.   Sullivan materially breached the Consulting Agreement in many different

ways.




                                              14
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 15 of 21 PAGEID #: 15




       63.    Sullivan materially breached the Consulting Agreement because it failed to

ensure an on-time opening of the Surgery Center.

       64.    Sullivan materially breached the Consulting Agreement because it failed to

provide the Services in a workman-like manner in accordance with industry standards.

       65.    Sullivan materially breached the Consulting Agreement because the

consultant it provided to fill the role of the interim DON position did not actually provide

the services Sullivan promised to provide.

       66.    Among many other examples, Sullivan also materially breached the

Consulting Agreement because:

                     Sullivan continually presented a Project timeline and plan to the Board
                      that had inaccurate and unrealistic milestones that Sullivan knew or should
                      have known could not be met;

                     Sullivan failed to properly manage the Project and ensure that the
                      milestones and tasks that needed to be completed for an on-time opening
                      were completed timely and competently;

                     Sullivan relied on out-of-date standards to provide the Services relating to
                      the pre-opening and opening of the Surgery Center;

                     Sullivan recruited and hired staff that did not have the necessary
                      experience for an ambulatory surgery center and also failed to adequately
                      train and educate the staff;

                     the policies and procedures provided by Sullivan were below industry
                      standards and not ready in time to train the staff before the opening of the
                      Surgery Center, and they required hours of editing and correcting by
                      GCSC;

                     the patient record templates provided by Sullivan were below industry
                      standards and had to be edited and finalized by GCSC;

                     Sullivan failed to place content matter experts on site who could provide
                      competent assistant with operations, scheduling, sterile processing,
                      business operations, and regulatory standards;




                                               15
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 16 of 21 PAGEID #: 16




                     Sullivan recommended equipment to GCSC that was overpriced or
                      unnecessary for the Surgery Center; and

                     Sullivan recommended information technology systems, contracts, and
                      service providers that were not needed or were not a good fit for the
                      needs of the Surgery Center.

       67.    As a direct and proximate result of Sullivan’s material breaches of the

Consulting Agreement, GCSC has suffered, and will continue to suffer, damages in excess

of $75,000 in an amount to be determined at trial.

                                        COUNT II
                                    Promissory Estoppel

       68.    GCSC incorporates the allegations set forth above as if fully rewritten herein.

       69.    After the parties entered into the Consulting Agreement, Sullivan made

multiple promises and representations to GCSC that the Surgery Center would be ready to

take its first case six to eight weeks after the COO was obtained. Sullivan also made

multiple promises and representations to GCSC that the Surgery Center would be ready to

take its first case before the end of December 2017.

       70.    As late as the November 15, 2017 Board meeting, Sullivan promised and

represented that the Surgery Center would be ready to take its first case by January 15,

2018, and its first ten cases by January 17, 2018.

       71.    On or about March 21, 2018, Sullivan’s president promised and represented to

two Board members that GCSC would not be required to pay for any consultant with whom

GCSC was not satisfied.

       72.    Sullivan should reasonably and foreseeably have expected GCSC to rely on

Sullivan’s promises and representations.




                                              16
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 17 of 21 PAGEID #: 17




       73.    GCSC reasonably and foreseeably relied on Sullivan’s promises and

representations. Among other things, GCSC had staff report for work at the Surgery Center

as early as November 6, 2017, and GCSC refrained from terminating Sullivan during the

Project.

       74.    Sullivan breached its promises when it failed to ensure that the Surgery

Center would be ready to take its first case by the end of December 2017. Sullivan further

breached its promises because it failed to ensure that the Surgery Center opened within six

to eight weeks after the COO was issued. Sullivan further breached its promises because the

Surgery Center did not open until April 6, 2018. Sullivan further breached its promises by

seeking payment for services provided by consultants with whom GCSC was not satisfied.

       75.    As an alternative theory to GCSC’s breach of contract claim against Sullivan,

injustice can be avoided only be enforcing Sullivan’s aforementioned promises.

       76.    As a direct and proximate result of GCSC’s reasonable reliance on Sullivan’s

promises and representations, GCSC has suffered, and will continue to suffer, economic

losses and damages in excess of $75,000 in an amount to be determined at trial.

                                       COUNT III
                               Negligent Misrepresentation

       77.    GCSC incorporates the allegations set forth above as if fully rewritten herein.

       78.    On several occasions during the discussions and negotiations of the

Consulting Agreement, and during the course of Sullivan’s business relationship with GCSC

in which Sullivan had a pecuniary interest, Sullivan supplied information and represented to

GCSC that Sullivan could ensure an on-time opening of the Surgery Center and that the

Surgery Center would be ready to take its first case six to eight weeks after the COO was

obtained.



                                             17
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 18 of 21 PAGEID #: 18




       79.    Sullivan also supplied information and represented to GCSC during the

Project that the Surgery Center would be ready to take its first case before the end of

December 2017.

       80.    As late as the November 15, 2017 Board meeting, Sullivan supplied

information and represented to GCSC that the Surgery Center would be ready to take its first

case by January 15, 2018, and its first ten cases by January 17, 2018.

       81.    In January 2018, Sullivan represented to GCSC that the Surgery Center

needed to have a temporary DON on staff because a dedicated DON was required by the

ODH and the AAAHC in connection with the licensing and accreditation of an ambulatory

surgery center.

       82.    Sullivan supplied the information and made the representations to GCSC

before the parties entered into the Consulting Agreement to persuade GCSC to use Sullivan

as a consultant and then during the course of the Project to persuade GCSC to continue

using Sullivan as a consultant. Sullivan benefitted from GCSC’s decision to use Sullivan

and to continue using Sullivan as a consultant during the Project.

       83.    The representations made by Sullivan to GCSC, as well as other information

supplied by Sullivan to GCSC, were false.

       84.    Sullivan knew or should have known that the information it supplied to GCSC

and the representations it made to GCSC were false. At the very least, Sullivan failed to

exercise reasonable care or competence in communicating the information and making the

representations to GCSC.

       85.    GCSC reasonably and justifiably relied on the information supplied and

representations made by Sullivan, and in reliance thereon, entered into the Consulting




                                              18
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 19 of 21 PAGEID #: 19




Agreement, followed Sullivan’s recommendations, had staff report for work at the Surgery

Center as early as November 6, 2017, approved the hiring of a temporary DON consultant,

continued to use Sullivan as a consultant during the Project, and refrained from terminating

Sullivan as the consultant during the Project.

       86.     As a direct and proximate result of Sullivan’s negligent misrepresentations,

GCSC has suffered, and will continue to suffer, damages in excess of $75,000 in an amount

to be determined at trial.

                                        COUNT IV
                                   Declaratory Judgment

       87.     GCSC incorporates the allegations set forth above as if fully rewritten herein.

       88.     Sullivan maintains that GCSC owes it money for services allegedly provided

under the Consulting Agreement and the Interim DON Proposal. GCSC disputes that it

owes Sullivan any money, including for all the reasons discussed above.

       89.     Sullivan also maintains that the Interim DON Proposal is a separately

enforceable contract and that GCSC is subject to an arbitration provision in it. GCSC

disputes that the GCSC is a separately enforceable contract and that even if it is, Sullivan

waived the arbitration provision by filing a lawsuit in state court in Georgia that was

removed by GCSC to federal court before Sullivan dismissed that lawsuit.

       90.     There is a justiciable controversy between GCSC and Sullivan concerning

these issues and their rights under the Consulting Agreement.

       91.     Pursuant to the Declaratory Judgment Act, 28 U.S.C. § 2201 et seq., GCSC

requests that the Court declare that GCSC does not owe Sullivan any additional money for

any services Sullivan allegedly has provided to GCSC, including for the Interim DON

position; that the Interim DON Proposal is not a contract that is valid and separately



                                                 19
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 20 of 21 PAGEID #: 20




enforceable from the Consulting Agreement and that the Consulting Agreement applies

instead; and that Sullivan has waived the arbitration provision in the Interim DON Proposal

to the extent such provision is even enforceable.

                                 PRAYER FOR RELIEF

       WHEREFORE, GCSC demands judgment in its favor and against Sullivan as

follows:

       A.     compensatory damages in excess of $75,000;

       B.     an Order declaring that GCSC does not owe Sullivan any additional money

for any services Sullivan allegedly has provided to GCSC, including for the temporary DON

position; that the Interim DON Proposal is not a contract that is separately enforceable from

the Consulting Agreement; and that Sullivan has waived the arbitration provision in the

Interim DON Proposal to the extent such provision is even enforceable;

       C.     an award of costs and attorneys’ fees incurred herein; and

       D.     any further relief that the Court may deem just and equitable.

                                           Respectfully submitted,

                                           /s/ Jay A. Yurkiw
                                           Jay A. Yurkiw, Trial Attorney (0068143)
                                           Sara C. Schiavone (0096657)
                                           Porter Wright Morris & Arthur LLP
                                           41 South High Street
                                           Columbus, Ohio 43215-6194
                                           Telephone: (614) 227-2000
                                           Facsimile: (614) 227-2100
                                           E-mail: jyurkiw@porterwright.com
                                                    sschiavone@porterwright.com

                                           Attorneys for Plaintiff Grove City Surgery
                                           Center, LLC




                                             20
Case: 2:19-cv-04629-EAS-CMV Doc #: 1 Filed: 10/18/19 Page: 21 of 21 PAGEID #: 21




                                 DEMAND FOR JURY TRIAL

GCSC hereby requests a trial by jury on all issues triable to a jury.

                                              /s/ Jay A. Yurkiw
                                              Jay A. Yurkiw, Trial Attorney (0068143)
                                              Sara C. Schiavone (0096657)
                                              Porter Wright Morris & Arthur LLP
                                              41 South High Street
                                              Columbus, Ohio 43215-6194
                                              Telephone: (614) 227-2000
                                              Facsimile: (614) 227-2100
                                              E-mail: jyurkiw@porterwright.com
                                                       sschiavone@porterwright.com

                                              Attorneys for Plaintiff Grove City Surgery
                                              Center, LLC




12829286v1




                                                 21
